 Inthe Matter Of STRUTHERS WELLSCORPORATIONandUNITEDSTEEL-WORKERS OF AMERICA, C. I.O.Case No. 6-R-1000SUPPLEMENTAL DECISIONORDERSECOND DIRECTION OF ELECTIONSANDCERTIFICATIONS OF,REPRESENTATIVESFebruary13, 1945On December 19, 1944, pursuant to the Decision and Direction ofElections issued by the Board herein on November 23, 1944,' electionsby secret ballot were conducted under the direction and supervisionof the Regional Director for the Sixth Region(Pittsburgh,Pennsyl-vania).Upon the conclusions of the elections,Tallies of Ballots werefurnished the parties in accordance with the Rules and Regulationsof the Board.With respect to Group(2), it appears from the Tallyof Ballots that a collectivebargainingrepresentative has' been se-lected, since of the approximately 159 eligible voters, 154 cast validvotes, of which 95 were for the Boilermakers,55 were for the Steel-workers, and 4 were for neither.No objections were filed by anyof the parties within the time provided therefor.In the Decision and Direction of Elections previously referred to,the Board made no final determination of the appropriate unit orunits, but stated that such determination would depend in part uponthe results of the elections among the employees in the-four votinggroups.Since it appears that the employees in Group(2)havechosen the Boilermakers as their representative,we find that saidgroup constitutes a separate appropriate unit, and we shall, accord-ingly, certify the Boilermakers as the bargaining representative ofthe employees included therein.On December 22, 1944, December 26, 1944, and January 4, 1945,the IAM,the IBEW,and the Blacksmiths,respectively,filed Objec-_tions to the Tallies of Ballots with respect to Groups(1), (3), andx 59 N.L, R. B. 454.60 N.L.R B, No 111589 590DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4).Thereafter, all parties entered into a stipulation whereby they,,agreed that the Board set aside'the elections held on December 19,-1944, among the employees in Groups (1), (3), and (4), describedin the Board's Decision, and order new elections without further pro-ceedings, -which the parties expressly waived.The Board herebyapproves the stipulation of the parties, and in accordance therewithwill set aside the elections and direct that new elections be held amongthe employees in Groups (1), (3), and (4), described in the Board'sDecision, who were employed during the pay-roll period immediatelypreceding the date of this Second Direction of Elections, subject tothe limitations and additions-set forth therein.ORDERIn accordance with the stipulation of the parties, the NationalLabor Relations Board hereby vacates and sets aside the electionsheld on December 19, 1944, in Groups (1), (3), and (4) and the re-sults thereof.°SECOND DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor.Relations Board by Section 9 (c) of the National-Labor Re-lations Act,and pursuant.to Article III,_SectiQn 9, of rational LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Struthers WellsCorporation,Titusville,Pennsylvania, elections by secret ballot shallbe conducted as early as possible, but not later than thirty(30) daysfrom the date of this Second Direction,under the direction and super-vision of the Regional Director for the Sixth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in Groups(1), (3), and (4), described in theBoard's:Decision of November 23, 1944, who were employed duringthe Spay-roll period immediately preceding the date of this SecondDirection,including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls,but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the elections, todetermine in Group(1)whetherthey desire to be represented byUnited Steelworkers of America,C. I. O., or by International Asso- STRUTHERSWELLS CORPORATION591ciation of Machinists, A. F. L., for the purposes of collective bar-gaining, or by neither; in Group (3) whether they desire to be repre-sented by United Steelworkers of America, C. I. 0., or by InternationalBrotherhood of Blacksmiths, Drop Forgers and Helpers, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining, or by neither; and in Group (4), whether they desireto be represented by United Steelworkers of America, C. I. 0., or byInternational Brotherhood of ElectricalWorkers, A. F. L., for thepurposes of collective bargaining, or by neither.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) -of the National Labor Re-lations Act, and pursuant to Article III, Sections 9 and 10, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,IT IS HEREBY CERTirIEn that International Brotherhood of BoilerMakers, Iron Ship Builders, Welders and Helpers of America has,been designated, and selected by a majority of boilermakers, fitters,fitter bolters, welders, fitter welders, chipper welders, learner welders,punch operators, air riveters, shears operators, roller operators, platehandlers, stack makers or sheet metal workers, sand blasters, X-rayoperators, press brake operators, air grinders, oxygen cutters, acety-lene burners, flangers and their helpers, hydraulic press operators andtheir helpers, loaders, testers, layers-out, tube setters, chippers, chipper,and caulkers, chipper learners, janitor of boilermaker department,storeroom helpers attached to boilermaker department, boilermakerdepartment inspectors, planer operators, hydraulic riveters, expedit-ers,working foremen, and gang leaders of Struthers Wells Corpora-tion, Titusville, Pennsylvania, but excluding the instructor, and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, as their representative for the pur-poses of collective- bargaining, and-that, pursuant to Section 9 (a)of the Act, the said organization is the exclusive representative of allsuch employees for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditions ofemployment.